DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on January 29, 2021, in which Applicant amended claims 1, 5, 6, 10 and 18.
Claims 1-20 are allowed.

Response to Amendments
In view of Applicant's submission of a replacement sheet for Fig. 2, the objection to the drawings is withdrawn.
In view of Applicant's amendments to the specification, the objection to the specification is withdrawn.
In view of Applicant's amendments, the objection to the claims is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a computing platform implemented using a server system, the computing platform being configurable to perform the steps recited by independent claim 1. In particular, Applicants amendments to the following limitations has rendered claim 1 allowable over the cited art as the cited art does not teach or suggest, either solely, or in combination "generating an executable object based on the script object, the generating of the executable object being implemented by a computing platform , the executable object being executable by the computing platform engine; executing the executable object against the interface layer associated with the computing platform, the interface layer being configured to provide an interface to an application account associated with an application implemented within the computing platform, and the executing comprising executing one or more calls from the computing platform engine to the interface layer; and generating at least one computing platform object based, at least in part, on the executing of the executable object at the interface layer, the at least one computing platform object being a configuration data object of the application and having a format native to the computing platform, and the generating being based, at least in part, on results of the one or more calls executed by the computing platform engine." when considered in combination with the remaining limitations of claim 1.
Independent claims 10 and 18 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192